PER CURIAM.
The trial court modified the custodial portion of a dissolution decree and appel*614lant-father contends the order is not supported by substantial evidence.
The decree vested primary custody of two children in Diane. Raymond was granted temporary custody during the summer months, on alternate weekends, and on alternate Christmas and Thanksgiving days.
The modification gave Raymond temporary custody of the children for 30 days during the summer and granted him reasonable rights of visitation with the children in Oklahoma City.
Subsequent to the 1975 dissolution, Diane married an Oklahoma resident and she and the children were living in that state when the decree was modified. Raymond had also re-married and had changed his place of residence in Missouri.
We have reviewed the 58 page transcript and the briefs of the parties. The modification order is supported by substantial evidence and no error of law appears. An opinion would have no precedential value.
Affirmed per Rule 84.16(b), V.A.M.R.
All concur.